Citation Nr: 0740978	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder, including as secondary to 
presumed Agent Orange (AO) exposure.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970 and from April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Togus, Maine.  A May 
2004 rating decision determined new and material evidence was 
not submitted to reopen the previously denied skin disorder 
claim, and a June 2004 rating decision denied entitlement to 
service connection for hypertension.

The veteran appeared at a local RO hearing in January 2006 
before an RO Decision Review Officer (DRO).  A transcript of 
the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  A May 1994 rating decision denied entitlement to service 
connection for a skin disorder which, in the absence of an 
appeal, became final.

2.  The evidence submitted since the July 1983 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a skin disorder and does not raise a 
reasonable possibility of substantiating the claim.

3.  Service connection is in effect for diabetes mellitus.

4.  The preponderance of the probative evidence indicates 
that hypertension was not incurred during active service, nor 
is it caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for entitlement to service connection 
for a skin disorder has not been submitted.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service, and it is not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The letter 
also informed the veteran of the evidence needed to reopen a 
previously denied claim, including why the previous claim was 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  An 
April 2005 letter provided the veteran the requisite VCAA 
notice related to his hypertension claim.  VA has fulfilled 
its duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed him 
of the need to submit all pertinent evidence in his 
possession.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Thus, while the veteran may not have received full notice 
prior to the initial decisions, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated, as shown in the March 2006 Supplemental 
Statement of the Case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

New and Material Evidence

The RO received the veteran's original claim for a chronic 
skin disorder in April 1983, wherein the veteran asserted 
that he had a persistent skin disorder that had existed since 
he was a chemical repairman who worked with herbicides in 
Vietnam.
Service medical records note the veteran's presentation in 
July 1968 with a complaint of a heat rash all over his body.  
Treatment was Kenalog spray and Temaril.  An entry of 
approximately a week later notes the veteran's complaint of 
having an allergic reaction to medication he used for the 
rash, possibly topical Salicylic acid he obtained from a 
buddy.  Physical examination revealed pick depigmentation of 
the fingers of both hands.  An impression of reaction to 
Salicylic acid was noted, and his treatment included surgical 
soap.  The service medical records are negative for any 
further entries related to complaints, findings, or treatment 
for, skin-related complaints during his first tour of active 
service.

The veteran denied any history of skin problems on his June 
1970 Report Of Medical History for his examination at 
separation.  The June 1970 Report Of Medical Examination For 
Separation notes the skin was assessed as normal.

Upon his reentry into active service in 1974, the veteran 
also denied any prior history of skin problems on his 
February 1974 Report Of Medical History, and the February 
1974 Report Of Medical Examination For Reenlistment noted the 
skin was assessed as normal.  Other than an April 1974 entry 
for a complaint of heel blisters secondary to marching, the 
service medical records are negative for any entries related 
to complaints, findings, or treatment for, skin-related 
complaints during his second tour of active service.  The 
veteran again denied any prior history of skin problems on 
the June 1977 Report Of Medical History, and the June 1977 
Report Of Medical Examination For Separation noted the skin 
was assessed as normal.

Prior to submitting his claim in 1983, the veteran underwent 
an AO Protocol in November 1981, where the only reported 
symptom noted was a rash.  The examiner noted that there was 
no evidence on examination of the claimed occasional skin 
rash, and he assessed the veteran's skin as within normal 
limits.

Records of the veteran's private provider, Dr. Blair, note an 
August 1981 entry of the veteran's personal medical history 
that includes an allergy to lanolin, which caused the veteran 
to break out in a rash.  Dr. Blair also noted the veteran's 
report that he broke out in a rash when he took his anti-
malaria medication in Vietnam.  Dr. Blair's examination of 
that day, however, revealed the veteran's skin as normal.

In light of the above, the July 1983 rating decision denied 
service connection for a skin disorder, including as 
secondary to AO exposure.  An August 1983 RO letter informed 
the veteran of the decision and of his appeal rights.  He 
obviously received notice of the decision, as he requested 
reconsideration of it in a January 1984 statement (VA Form 
21-4138) on the basis of a then recent VA consult.

The December 1983 VA consult notes the problem as a rash in 
the groin and armpits, and the examiner noted the veteran's 
report of Vietnam service from 1968 to 1969, and that he 
experienced a similar rash there.  The consult also notes the 
veteran's exposure to defoliant chemicals in Vietnam, but 
that his skin eruption apparently preceded that exposure.  
The veteran told the examiner that a variety of topicals were 
ineffective, and he was currently using Tinactin and 
Microstatin creams, with some benefit, at the time of the 
consult.  He denied a family history of psoriasis or eczema, 
or that he had a childhood history of eczema.  His occupation 
at the time was an auto body repairman, where he was exposed 
to paints, cleaning agents, and dust.  The veteran also 
reported that his symptoms seemed worse during the summer 
when he was more sweaty.  He was clear of active symptoms the 
day of the consult examination.

Examination revealed mild erythema in the glabella area and 
paranasal area, and one mild post-aricular erythema.  The 
scalp was clear, there was a slight erythema in the axillary 
vault on the left, but the right was clear.  There was mild 
erythema in the crural folds bilaterally, but scrapings from 
the left crural fold failed to reveal any fungal hyphae.  The 
examiner assessed a probable low grade chronic seborrheic 
dermatitis with irritant contact dermatitis component, and 
that there was no probable relationship to prior defoliant 
chemical exposure.

An April 1984 RO letter informed the veteran that his claim 
remained denied.  The claims file reflects no evidence that 
the veteran did not receive the April 1984 letter, or any 
record that the U.S. Postal Service returned it as 
undeliverable.  Neither is there any evidence that the 
veteran appealed the decision.  Thus, the July 1983 decision 
became final and binding on the veteran.

In a June 1984 letter, through his then representative, the 
veteran again requested that his claim be reopened, and a 
June 1984 RO letter informed him of the prior denial, he had 
to submit new and material evidence to reopen the claim and, 
until new and material evidence was received, no further 
action would be taken.  The claims file contains no 
indication that the veteran did not receive the June 1984 
letter or any record that the U.S. Postal Service returned it 
as undeliverable.  Neither is there any evidence that the 
veteran appealed the decision.  Thus, the June 1984 
administrative decision became final and binding on the 
veteran.

A May 1991 RO letter informed the veteran of the Agent Orange 
Act of 1991, Pub. L. 102-4, effective February 1991, which 
established presumptive service connection for Vietnam 
veterans diagnosed with certain disorders or diseases.  A May 
1994 rating decision notes the RO's self-initiated review of 
the veteran's prior claim for service connection for his skin 
disorder as secondary to AO exposure on a de novo basis.  The 
claim was again denied and an RO letter, also dated in May 
1984, informed the veteran of the decision and of his appeal 
rights.  The claims file contains nothing to indicate that 
the veteran did not receive the May 1994 decision letter, or 
any record that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely Notice of Disagreement   (NOD) with that 
decision.  Thus, the May 1994 decision became final and 
binding on the veteran, and it is the last final decision on 
the issue.

The veteran's current petition to reopen the previously 
denied claim was received in March 2004.  As noted, the May 
2004 rating decision denied reopening it.

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The July 2005 Statement of the Case notes the RO determined 
that new and material evidence to reopen the claim was 
received, reopened it, and then  adjudicated the claim on the 
merits.  As a result, the veteran was afforded a VA 
examination to determine whether there is a causal 
relationship between his chronic skin disorder and his active 
service.  See 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claims.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (Board not 
required to reopen a claim when RO reopens and affords an 
examination).  Thus, the Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service. These 
conditions are: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
Thus, the presumption is not the sole method by which an 
applicant may show causation, and thereby establish service 
connection.

The evidence added to the claims file since the 1994 decision 
consists of the veteran's VA treatment records, his 2005 VA 
examination, and the transcript of his DRO hearing.  The 
treatment records note no more than the care and treatment 
for his recurrent skin symptomatology, a great percentage of 
which addresses symptoms of the veteran's scalp.  The veteran 
has long asserted, including at the hearing, that he received 
in-patient treatment during active service for an eruption of 
his skin symptoms, but no records of such treatment were 
developed.

The voluminous records associated with the claims file, which 
date from the late 1980s to 2005, do not contain any notation 
of a comment, diagnosis, or opinion, that indicates the 
veteran's skin symptomatology is causally related to his 
active service.  Further, there is no evidence of record to 
show recurrent chronic symptomatology that dates from his 
separation from active service.  Dr. Blair's records and the 
Agent Orange Protocol, both of which go back to 1981, are the 
oldest entries, and both note the veteran's skin was within 
normal limits when examined.  Consequently, the several 
treatment records added to the file are new, in the sense 
that they document recurrent episodes of a diagnosed skin 
disorder, but they are not material.  They are not material 
because they do not show evidence of chronicity from 1977 
onwards or of any causal linkage of between his skin disorder 
and service, nor do they raise a reasonable possibility of 
proving it.  38 C.F.R. § 3.156(a);  see Morton v. Principi, 3 
Vet. App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).

The June 2005 VA examination report notes the examiner's 
review of the claims file and the veteran's history.  After 
examining the veteran and noting active symptomatology on the 
scalp and residuals of prior symptomatology and consideration 
of the records and the veteran's history, the examiner opined 
the veteran's scalp manifested a psoriatic lesion, which was 
on a spectrum from seborrheic dermatitis to psoriasis.  The 
history of the facial lesions was consistent with actinic 
keratosis, though inactive at the time of examination.  Also 
present was seborrheic keratosis, which the examiner noted 
was the most common form of inherited-based benign skin 
tumors, and that they were quite common among the Caucasian 
population.  The examiner noted the 2003 biopsy which 
confirmed seborrheic dermatitis of the face.

In response to the RO's request for a nexus opinion, the 
examiner opined that the probable psoriatic plaque was not 
caused by or was a residual of the heat rash noted in the 
service medical records in 1968.  The actinic keratosis by 
history were strictly sun-related and cumulative in terms of 
damage to the skin over many years, and that it was less 
likely than so that the lesions were caused by any rash the 
veteran experienced in Vietnam.  The seborrheic keratosis is 
an inherited disorder, and is not related to the 1968 
instance of heat rash.  Similarly, the seborrheic dermatitis 
is not caused by or related to the heat rash experienced in 
Vietnam.

Familial or inherited disorders or diseases may be the 
subject of service connection if they manifest during active 
service.  See VAOPGCPREC No. 82-90 (July 18, 1990), 56 Fed. 
Reg. 45,711 (1990).  In light of the findings of the 1970 and 
1977 examinations at separation, however, there is no 
evidence of chronic symptomatology during active service.  
Further, none of the medical evidence added to the record 
notes a diagnosis of a skin disorder or disease for which the 
Secretary has determined is associated with exposure to AO.  
Thus, the Board is constrained to find that new and material 
evidence has not been submitted to reopen the previously 
denied claim.  38 C.F.R. § 3.156(a).


Service Connection For Hypertension

The veteran asserted in his NOD that his hypertension was 
treated at the VA Hospital in Togus, Maine, during the 
presumptive period following his separation from active 
service.  The probative evidence of record does not confirm 
the assertion.

Governing Law and Regulation

The discussion above on the legal requirements for service 
connection, except that part related to AO exposure, is 
incorporated here by reference.  Further, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

For VA evaluation purposes, hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, or 
the systolic blood pressure is 160 or greater.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1.  The service medical 
records are negative for any entries related to complaints, 
findings, or treatment for, hypertension.  The veteran denied 
any prior history of high blood pressure at his examinations 
for separation in 1970 and 1977.  The June 1970 Report Of 
Medical Examination For Separation notes a blood pressure 
reading of 118/70, and that the veteran's heart and vascular 
system were assessed as normal.  The June 1977 examination 
Report notes a blood pressure reading of 126/80, and that the 
veteran's heart and vascular system were assessed as normal.

Dr. Blair's records of March 1981 note the veteran's 
presentation with complaints of left frontal headaches over 
the prior seven months that occurred four to five times a 
week.  The veteran denied ever being told that he had 
elevated blood pressure, but that he wanted it checked, as 
his father was then currently being treated for high blood 
pressure.  His blood pressure readings were 150/100, right 
arm, with a small cuff, and 140/80 with a large cuff.  The 
left arm was 130/78 with a large cuff.  After reviewing 
diagnostic tests and laboratory values he ordered, Dr. Blair 
diagnosed hypertension in late March 1981 and prescribed 
Nadolol as treatment.  Dr. Blair noted no opinion or comment 
as to any causal relationship between the veteran's 
hypertension and his active service.  As noted above, the 
veteran had denied any prior history of elevated blood 
pressure.

There is no evidence of the veteran having received treatment 
for hypertension within one year of either of his tours of 
active service.  As set forth above, the earliest date for 
which he was diagnosed with hypertension is March 1981, some 
four years following his separation from his second tour of 
active service.  Further, he specifically told Dr. Blair that 
he had never been told he had elevated blood pressure.  Thus, 
the preponderance of the probative evidence of record shows 
that the veteran's hypertension was not incurred during his 
active service or within one year of his separation, or that 
it is otherwise causally related to his active service.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The May 2004 VA diabetes examination report notes the 
veteran's diagnosis of that disease in January 2004, when it 
was noted his blood sugars were elevated.  In light of that 
finding and diagnosis, the May 2004 rating decision granted 
service connection for diabetes mellitus secondary to the 
veteran's presumed exposure to AO.  Further, following 
receipt of the examination report, the RO asked the examiner 
to assess whether the veteran's hypertension was causally 
related to his diabetes mellitus.  In a June 2004 addendum, 
the examiner noted the veteran had no history of diabetic 
nephropathy which would link his diabetes mellitus to his 
hypertension, and that neither was his hypertension 
aggravated by the diabetes mellitus.  The Board finds nothing 
in the probative evidence of record that contradicts or 
undermines the examiner's opinion.  Thus, the preponderance 
of the evidence is also against the claim on a secondary 
basis.  38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The benefits sought on appeal are denied.


ORDER

New and material evidence has not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a skin disorder, including as secondary to presumed AO 
exposure.  The petition to reopen is denied.

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


